      Case 4:18-cv-00028-RCC Document 45 Filed 07/24/19 Page 1 of 4



 1   Merle Joy Turchik, AZ Bar No. 011130
     TURCHIK LAW FIRM, P.C.
 2   2205 E. Speedway Blvd.
 3   Tucson, AZ 85719
     merle@turchiklawfirm.com
 4   Telephone: (520) 882-7070
     Facsimile: (520) 203-0175
 5
 6   David Sanford (D.C. Bar No. 457933, admitted Pro Hac Vice)
     SANFORD HEISLER SHARP, LLP
 7   700 Pennsylvania Ave. SE, Suite 300
 8   Washington, D.C. 20003
     dsanford@sanfordheisler.com
 9   Telephone: (202) 499-5201
     Facsimile: (202) 499-5199
10
11   Attorneys for Plaintiffs
     [Additional Attorneys Listed After Signature Page]
12
13                              UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15
     Patricia MacCorquodale and Janice              Case No: 4:18-cv-00028-RCC
16
     Cervelli, on behalf of themselves and all
17   others similarly situated,
                                                          NOTICE OF SETTLEMENT
18                Plaintiffs,
19   vs.
20
     Arizona Board of Regents,
21
                  Defendant.
22
23
24
25
26
27
28
      Case 4:18-cv-00028-RCC Document 45 Filed 07/24/19 Page 2 of 4




 1          Plaintiffs Patricia MacCorquodale and Janice Cervelli, through counsel, and
 2   pursuant to Rule 40.2(d), Arizona Rules of Civil Procedure, give notice of settlement of
 3   the above-entitled matter. The parties, through their respective counsel, will be filing
 4   shortly a stipulation to dismiss the matter with prejudice.
 5
 6          DATED this July 24, 2019.
 7                                              SANFORD HEISLER SHARP, LLP
 8
                                                By: /s/ Andrew Melzer
 9                                                  Andrew Melzer
                                                    Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
      Case 4:18-cv-00028-RCC Document 45 Filed 07/24/19 Page 3 of 4




 1   [Continued from Caption Page]
 2
 3   Andrew Melzer (NY Bar No. 4270682, admitted Pro Hac Vice)
     SANFORD HEISLER SHARP, LLP
 4   1350 Avenue of the Americas, 31st Fl
     New York, NY 10019
 5
     amelzer@sanfordheisler.com
 6   Telephone: (646) 402-5657
     Facsimile: (646) 402-5651
 7
 8   Attorneys for Plaintiffs

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
      Case 4:18-cv-00028-RCC Document 45 Filed 07/24/19 Page 4 of 4



                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on July 24, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants, and mailed a copy of
 4   same to the following if non-registrants:

 5   Robert K. Jones (State Bar No. 016228)
     Monica M. Ryden (State Bar No. 023986)
 6
     Victoria Chavey (Admitted Pro Hac Vice)
 7   JACKSON LEWIS P.C.
     2111 East Highland Avenue, Suite B-250
 8   Phoenix, AZ 85016
 9   Telephone: (602) 714-7044
     Facsimile: (602) 714-7045
10   robert.jones@jacksonlewis.com
     monica.ryden@jacksonlewis.com
11
     victoria.chavey@jacksonlewis.com
12
13   By: /s/ Trevor Byrne
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
